Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (2/7/19), is being examined under the first inventor to file provisions of the AIA .   Claims (1-11) were examined in a Non-Final on 9/3/2020. This office action is in response to Applicants amendments dated 12/01/2020.

Response to Amendments and arguments
Applicant’s arguments related to circumferential connection through the entire periphery is not persuasive since in Yamamoto et al the entire edge ring needs to be electrically connected but one of ordinary skill in the art would understand that using spring like connections would work if the springs are disposed circumferentially. Yamamoto et al disclose spring like connectors spread all around at 12 places. However one of ordinary skill in the art would understand that covering entire periphery would be equivalent. Sattipunwaycha et al and Dilmaghanian et al are used in this office action to additionally disclose this.

  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 20110240221) in view of Makhratchev et al (US 2011/0043228), Sattipunwaycha et al (US 6159055) and Dilmaghanian et al (US 20170172018).
Yamamoto et al disclose a mounting apparatus for an object to be processed (Fig 1), 5a mounting stage, (2) an edge ring disposed in a peripheral edge portion of the mounting stage (5); and a spring-like conductive member (Abstract and Fig 3-103). Regarding the limitation “through an entire periphery” it is noted that spring like conductive member are spread around the annular edge ring and could be 12 (Para 40).
Yamamoto et al do not disclose that the 10a first spring-like member contacting the edge ring at a first recess formed in the edge ring, and a second spring-like member contacting the mounting stage at a second recess formed in the 15mounting stage.
Makhratchev et al disclose another edge ring 128 connected to an electrical contact 802 using a spring like conductive member (Fig 10A-1000) through a recess (402, 1002). The spring like member 1000 includes two ring shaped parts connected with a conducting member.  

Regarding spring like member in circumferential direction, another reference  Sattipunwaycha et al disclose a canted spring like connector (240) to connect RF to cathode (216) See Fig 2.
Regarding connecting portion Dilmaghanian et al also discloses two spring like connectors (126 and 130) connected with a conductive spring (140) see Fig 5.
Therefore it would have been obvious in view of the teaching of Makhratchev et al, Sattipunwaycha et al and Dilmaghanian et al to have first and second spring like members connected with a connector to electrically connect edge ring in Yamamoto et al to mounting stage

Claims 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 20110240221) in view of Makhratchev et al (US 2011/0043228), Sattipunwaycha et al (US 6159055) and Dilmaghanian et al (US 20170172018) and further in view of Changsrivong et al (US 20170352984).
Yamamoto et al in view of Makhratchev et al and others do not disclose recess which is tapered so as to have a narrow opening.
 Changsrivong et al disclose several embodiments of spring type electrical conductors. In one embodiment a connector assembly 270 includes spring like member 124 held in a recess which has a narrow opening so as to retain the member in the recess (Fig 7).  In another 
Using spring like electrical conductors were well known for making good electrical contact due to spring action and one of ordinary skill in the art could fabricate them in appropriate shape with commonly available knowledge as for example from the teaching of Yamamoto et al in, Makhratchev et al or Changsrivong et al and others without much difficulty and therefore it would have been obvious to one of ordinary skill in the art at the time of invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716